Name: Council Regulation (EEC) No 168/87 of 19 January 1987 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|31987R0168Council Regulation (EEC) No 168/87 of 19 January 1987 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations Official Journal L 021 , 23/01/1987 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 22 P. 0121 Swedish special edition: Chapter 3 Volume 22 P. 0121 *****COUNCIL REGULATION (EEC) No 168/87 of 19 January 1987 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 13 of Regulation (EEC) No 2261/84 (3), as last amended by Regulation (EEC) No 3788/85 (4), provides that provisional approval may be granted to mills that submit an application for approval during the 1984/1985 and 1985/1986 marketing years; whereas experience has shown that the Member States concerned are unable to carry out the checks required within the period laid down; whereas these periods should therefore be extended; Whereas, before being able to grant definitive approval to a mill, Member States must carry out certain checks; whereas, in order to enable the mill to begin operation, provision should be made to grant provisional approval for a limited period as soon as the application has been submitted, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 13 (3) of Regulation (EEC) No 2261/84 is hereby replaced by the following: 'Provisional approval may be granted to any mill that begins operation under the production aid scheme governed by this Regulation. Approval shall be granted as soon as an application for approval has been submitted under the conditions referred to in paragraph 1. The period of validity of the provisional approval may not exceed the end of the marketing year during which it was granted. However, the period of validity of provisional approval granted during the 1984/1985, 1985/1986 and 1986/1987 marketing years shall expire at the end of the 1986/1987 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 133, 21. 5. 1986, p. 11. (3) OJ No L 208, 3. 8. 1984, p. 3. (4) OJ No L 367, 31. 12. 1985, p. 1.